           Case 4:19-cv-07966-JST Document 21 Filed 03/24/20 Page 1 of 5




 1   Steven L. Weinstein
     steveattorney@comcast.net
 2   P.O. Box 27414
     Oakland, Ca 94602
 3   5101 Crockett Place
     Oakland, CA 94602
 4   Telephone: (510) 336-2181
 5   [Additional counsel appearing on signature page]
 6
     Attorneys for Plaintiff ABANTE ROOTER
 7   AND PLUMBING, INC. and the alleged Class

 8
                                 UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
                                          OAKLAND DIVISION
11
12   ABANTE ROOTER AND PLUMBING,
13   INC., a California corporation, individually
     and on behalf of all others similarly situated,
14                                                        Case No. 4:19-cv-07966-JST
                            Plaintiff,
15                                                        MOTION FOR LEAVE FILE
     v.                                                   PLAINTIFF’S SECOND AMENDED
16                                                        CLASS ACTION COMPLAINT AND
17   UNLOCKED BUSINESS STRATEGIES,                        TO EXTEND THE DEADLINE TO
     INC., a New York corporation, and                    SERVE ALL DEFENDANTS
18   THOMAS R. COSTA, an individual,

19                          Defendant.

20
21          Plaintiff Abante Rooter and Plumbing, Inc. (“Abante” or “Plaintiff”) respectfully moves

22   the Court for an Order permitting it to file a Second Amended Class Action Complaint and to

23   Extend the Deadline to Serve All Defendants. In support of this motion, Plaintiff states as follows:

24          1.      Plaintiff filed its Class Action Complaint on December 4, 2019, against Unlocked

25   Business Strategies, Inc. (“UBS”). (Dkt. 1.)

26          2.      Fed. R. Civ. P. 4(m) requires that all defendants must be served “within 90 days

27   after the complaint is filed[.]” As such, Plaintiff’s deadline to serve all Defendants was March 3,

28
             Case 4:19-cv-07966-JST Document 21 Filed 03/24/20 Page 2 of 5




 1   2020.

 2           3.     On December 12, 2019, Plaintiff served, via process server, UBS with the

 3   Complaint, Summons, and other initiating documents. (Dkt. 14.) Thereafter, UBS failed to appear

 4   or respond.

 5           4.     On February 17, 2020, Plaintiff filed its First Amended Class Action Complaint

 6   (“Complaint”), which named Thomas Costa (“Costa”) (collectively with UBS “Defendants”) as

 7   an additional defendant. (Dkt. 15.) Costa was the Chief Executive Officer of UBS. (Dkt. 15 ¶ 6.)

 8           5.     Plaintiff served Defendant UBS on February 24, 2020 (dkt. 18), placing its

 9   deadline to respond on March 16, 2020.

10           6.     Plaintiff then served Costa on February 26, 2020 (dkt. 19), placing his deadline to

11   respond on March 18, 2020.

12           7.     To date, neither defendant has entered an appearance, responded to the Complaint,

13   or reached out to Plaintiff’s counsel.

14           8.     Following a review of emails exchanged between Plaintiff and UBS, it is clear that

15   UBS and Costa engaged in telemarketing on behalf of and for the benefit of Merchant Industry,

16   LLC d/b/a Swipe4Free (“Swipe4Free”). That is, Defendants exclusively sold Swipe4Free’s

17   products and services and acted as an affiliate of Swipe4Free.

18           9.     As such, Plaintiff now seeks to amend his Complaint to add Swipe4Free as an

19   additional defendant.

20           10.    “A district court ‘should freely give leave’ to amend a pleading ‘when justice so

21   requires.’” Willner v. Manpower Inc., No. 11-CV-02846-JST, 2013 WL 3339443, at *1 (N.D.

22   Cal. July 1, 2013) (citing Fed. R. Civ. P. 15). “Four factors are commonly used to determine the

23   propriety of a motion for leave to amend. These are: bad faith, undue delay, prejudice to the

24   opposing party, and futility of amendment.” Id. (citing DCD Programs, Ltd. v. Leighton, 833 F.2d

25   183, 186 (9th Cir.1987)). However, not “all factors merit equal weight”. Id. Instead, “it is the

26   consideration of prejudice to the opposing party that carries the greatest weight.” Id. (citing

27
28
       MOTION FOR LEAVE FILE PLAINTIFF’S SECOND AMENDED CLASS ACTION COMPLAINT AND TO
                        EXTEND THE DEADLINE TO SERVE ALL DEFENDANTS
                                                      -2-
           Case 4:19-cv-07966-JST Document 21 Filed 03/24/20 Page 3 of 5




 1   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir.2003)).

 2          11.     Further, the Court may also extend the deadline for service of process upon finding

 3   good cause for failing to serve the defendant in the required time. Gillis v. City & Cty. of San

 4   Francisco, No. C 08-3871 SBA, 2009 WL 5215400, at *1 (N.D. Cal. Dec. 28, 2009). “Good

 5   cause means, at a minimum, excusable neglect.” Id. (citing Boudette v. Barnette, 923 F.2d 754,

 6   756 (9th Cir.1991)). “The Court, in its discretion, may grant an extension even in the absence of

 7   good cause.” Id.

 8          12.     Here, Plaintiff moves the Court for leave to amend its complaint to include

 9   Swipe4Free as an additional defendant. Swipe4Free received the benefit of, knew about, and

10   ratified all of the calls placed by UBS and Costa. That is, UBS was the affiliate of Swipe4Free

11   and exclusively sold Swipe4Free’s products. After UBS sold its products, Swipe4Free provided

12   all support and customer service for the products sold. Indeed, Swipe4Free is a responsible party

13   under the TCPA. Plaintiff’s Proposed Second Amended Complaint is attached hereto as Exhibit

14   A.

15          13.     Moreover, permitting Plaintiff to file and serve the Second Amended Complaint

16   would not prejudice any defendant. That is, UBS and Costa have both completely refused to

17   respond to the litigation in any fashion. Further, refusing to permit Plaintiff to add Swipe4Free

18   will require Plaintiff to dismiss the current action without prejudice, and re-file essentially the

19   same action against all three defendants. In short, granting Plaintiff leave to amend would have

20   the same result.

21          14.     Finally, given that the deadline to serve all defendants expired on March 3, 2020,

22   Plaintiff requests a brief extension of the time to serve all defendants to 30 days after the filing of

23   the Second Amended Complaint. To date, Plaintiff has diligently and repeatedly served UBS and

24   Costa. Further, Plaintiff seeks this extension to include Swipe4Free as an additional defendant

25   that is responsible for the calls to Plaintiff. This extension is not sought for an improper purpose.

26          15.     Consequently, Plaintiff respectfully moves the Court for an order granting leave to

27
28
       MOTION FOR LEAVE FILE PLAINTIFF’S SECOND AMENDED CLASS ACTION COMPLAINT AND TO
                        EXTEND THE DEADLINE TO SERVE ALL DEFENDANTS
                                                       -3-
           Case 4:19-cv-07966-JST Document 21 Filed 03/24/20 Page 4 of 5




 1   file its Second Amended Complaint, and permitting Plaintiff thirty (30) days to effectuate service

 2   upon all defendants.

 3          Therefore, Plaintiff respectfully requests that the Court grant Plaintiff leave to file its

 4   Second Amended Complaint, extend the deadline to serve all defendants to thirty days following

 5   the filing of the Second Amended Complaint, and for such additional relief as the as the Court

 6   deems necessary and just.

 7
     Dated: March 24, 2020                          Abante Rooter and Plumbing, individually and on
 8                                                  behalf of all others similarly situated,
 9                                                  By: /s/ Taylor T. Smith
                                                    One of Plaintiff’s Attorneys
10
                                                    Steven L. Weinstein
11                                                  steveattorney@comcast.net
                                                    P.O. Box 27414
12                                                  Oakland, Ca 94602
                                                    5101 Crockett Place
13                                                  Oakland, CA 94602
                                                    Telephone: (510) 336-2181
14
                                                    Patrick H. Peluso*
15                                                  ppeluso@woodrowpeluso.com
                                                    Taylor T. Smith*
16                                                  tsmith@woodrowpeluso.com
                                                    Woodrow & Peluso, LLC
17                                                  3900 East Mexico Ave., Suite 300
                                                    Denver, Colorado 80210
18                                                  Telephone: (720) 213-0675
                                                    Facsimile: (303) 927-0809
19
                                                    *Pro Hac Vice
20
                                                    Counsel for Plaintiff and the Putative Class
21
22
23
24
25
26
27
28
       MOTION FOR LEAVE FILE PLAINTIFF’S SECOND AMENDED CLASS ACTION COMPLAINT AND TO
                        EXTEND THE DEADLINE TO SERVE ALL DEFENDANTS
                                                       -4-
           Case 4:19-cv-07966-JST Document 21 Filed 03/24/20 Page 5 of 5




 1
 2
 3                                   CERTIFICATE OF SERVICE

 4          The undersigned hereby certifies that a true and correct copy of the above titled document

 5   was served upon counsel of record by filing such papers via the Court’s ECF system on March

 6   24, 2020.

 7                                               /s/ Taylor T. Smith

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       MOTION FOR LEAVE FILE PLAINTIFF’S SECOND AMENDED CLASS ACTION COMPLAINT AND TO
                        EXTEND THE DEADLINE TO SERVE ALL DEFENDANTS
                                                    -5-
